UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 -OR- o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 333-36379 PACIFICHEALTH LABORATORIES, INC. (Exact name of registrant as specified in its charter) DELAWARE 22-3367588 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 100 Matawan Road, Suite 420 Matawan, NJ (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(732) 739-2900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-25 of the Exchange Act) Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 16,035,988 shares of common stock, par value $0.0025, outstanding as of May 6, 2010. PACIFICHEALTH LABORATORIES, INC. TABLE OF CONTENTS CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 3 PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Balance Sheets as of March 31, 2010 (Unaudited) and December 31, 2009 4 Statements of Operations (Unaudited) for the three months ended March 31, 2010 and 2009 5 Statements of Cash Flows (Unaudited) for the three months ended March 31, 2010 and 2009 6 Notes to Unaudited Financial Statements 7 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 15 ITEM 4T. CONTROLS AND PROCEDURES 15 PART II.OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 16 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 16 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 16 ITEM 4. REMOVED AND RESERVED 16 ITEM 5. OTHER INFORMATION 16 ITEM 6. EXHIBITS 16 SIGNATURES 16 2 Cautionary Note Regarding Forward-Looking Statements As used herein, unless we otherwise specify, the terms the “Company,” "we," "us," and "our" means PacificHealth Laboratories, Inc. This Report contains forward-looking statements concerning our financial condition, results of operations and business, including, without limitation, statements pertaining to: ● The development, testing, and commercialization of new products and the expansion of markets for our current products; ● The receipt of royalty payments from our agreements with business partners; ● Implementing aspects of our business plan; ● Financing goals and plans; ● Our existing cash and whether and how long these funds will be sufficient to fund our operations; and ● Our raising of additional capital through future equity financings. These and other forward-looking statements are primarily in the section entitled "Management's Discussion and Analysis of Financial Condition and Results of Operations". Generally, you can identify these statements because they include phrases such as "anticipates," "believes," "expects," "future," "intends," "plans," and similar terms. These statements are only predictions. Although we do not make forward-looking statements unless we believe we have a reasonable basis for doing so, we cannot guarantee their accuracy, and actual results may differ materially from those we anticipated due to a number of uncertainties, many of which are unforeseen. You should not place undue reliance on these forward-looking statements, which apply only as of the date of this Report on Form 10-Q. Our actual results could differ materially from those anticipated in these forward-looking statements for many reasons, including those stated in this Report. We undertake no obligation to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise.We cannot be sure when or if we will be permitted by regulatory agencies to undertake clinical trials or to commence any particular phase of clinical trials.Because of this, statements regarding the expected timing of clinical trials cannot be regarded as actual predictions of when we will obtain regulatory approval for any “phase” of clinical trials. We believe it is important to communicate our expectations to our investors. There may be events in the future, however, that we are unable to predict accurately or over which we have no control.Cautionary language in this Report provides examples of risks, uncertainties and events that may cause our actual results to differ materially from the expectations we describe in our forward-looking statements. 3 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS PACIFICHEALTH LABORATORIES, INC. BALANCE SHEETS ASSETS March 31, December 31, (Unaudited) Current assets: Cash and cash equivalents $ $ Other short-term investments Accounts receivable, net Inventories, net Prepaid expenses Tax loss receivable - Total current assets Property and equipment, net Deposits Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Line of credit $ $
